Title: Notes on Debates, 20 February 1783
From: Madison, James
To: 


Thursday Feby. 20. 1783
The motion for limiting the impost to 25 years having been yesterday lost, and some of the gentlemen who were in the negative desponding of an indefinite grant of it from the States the motion was reconsidered.
Mr. Wolcot & Mr. Hamilton repeat the inadequacy of a definite term. Mr. Ramsay & Mr. Williamson repeat the improbability of an indefinite term being acceded to by the States, & the expediency of preferring a limited impost to a failure of it altogether.
Mr. Mercer was against the impost altogether but would confine his opposition within Congress: He was in favor of the limitation as an alleviation of the evil.
Mr. Fitzimmons animadverted on Mr. Mercers insinuation yesterday touching the loan-office Creditors, & the policy of dividing them from the military Creditors, reprobated every measure which contravened the principles of justice & public faith; and asked whether it were likely that Mas: & Pa. to whose Citizens 1/2 the loan office debt was owing would concur with Virga. whose Citizens had lent but little more than three hundred thousand dollars, in any plan that did not provide for that in common with other debts of the U. S. He was against a limitation to 25. years.
Mr. Lee wished to know whether by Loan office Creditors were meant the original subscribers or the present holders of the certificates, as the force of their demands may be affected by this consideration.
Mr. Fitzimmons saw the scope of the question, and said that if another scale of depreciation was seriously in view he wished it to come out, that every one might know the course proper to be taken.

Mr. Ghorum followed the Sentiments of the gentleman who last spoke, expressed his astonishment that a gentleman (Mr. Lee) who had enjoyed such opportunities of observing the nature of public credit, should advance such doctrines as were fatal to it. He said it was time that this point sd. be explained, that if the former scale for the loan office certificates was to be revised and reduced as one member from Virga. (Mr. Mercer) contended, or a further scale to be made out for subsequent depreciation of Certificates, as seemed to be the idea of the other member (Mr Lee), the restoration of public credit was not only visionary but the concurrence of the States in any arrangemts. whatever was not to be expected. He was in favor of the limitation as necessary to overcome the objections of the States.
Mr. Mercer professed his attachment to the principles of justice but declared that he thought the scale by which the loans had been valued unjust to the public & that it ought to be revised & reduced.
On the question for the period of 25 years it was decided in the affirmative seven States being in favor of it. N. Jersey & N. York only being no.
Mr. Mercer called the attention of Congress to the case of the goods siezed under a law of Pena. on which the Come. had not yet reported, and wished that Congs. would come to some resolution declaratory of their rights & which would lead to an effectual interposition on the part of the Legislature of Pena. After much conversation on the subject in which the members were somewhat divided as to the degree of peremptoriness with which the State of Pa. should be called on, the Resolution on the Journal was finally adopted; having been drawn up by the Secy. & put into the hands of a member.
   
   The result proved that mildness was the soundest policy. The Legislature in consequence having declared the law under which the goods were siezed to be void as contradictory to the federal constitution. Some of the members in Conversation sd. that if Congress had declared the law to be void, the displeasure of the legislature might possibly have produced a different issue.


The Resolution passed without any dissent.
[The evening of this day was spent at Mr. Fitzimmons by Mr. Ghorum, Mr. Hamilton, Mr. Peters, Mr. Carroll & Mr Madison. The conversation turned on the subject of revenue under the consideration of Congress, and on the situation of the army. The conversation on the first subject ended in a general concurrence (Mr. Hamilton excepted) in the impossibility of adding to the impost on trade any taxes that wd. operate equally throughout the States, or be adopted by them. On the second subject Mr. Hamilton & Mr. Peters who had the best knowledge of the temper, transactions & views of the army, informed the company that it was certain that the army had secretly determined not to lay down their arms until due provision & a satisfactory prospect should be afforded on the subject of their pay; that there was reason to expect that a public declaration to this effect would soon be made; that plans had been agitated if not formed for subsisting themselves after such declaration; that as a proof of their earnestness on this subject the Commander was already become extremely unpopular among almost all ranks from his known dislike to every unlawful proceeding, that this unpopularity was daily increasing & industriously promoted by many leading characters; that his choice of unfit & indiscreet persons into his family was the pretext and with some a real motive; but the substantial one a desire to displace him from the respect & confidence of the army in order to substitute Genl.  as the conductor of their efforts to obtain justice. Mr. Hamilton said that he knew Genl. Washington intimately & perfectly, that his extreme reserve, mixed sometimes with a degree of asperity of temper both of which were said to have increased of late, had contributed to the decline of his popularity; but that his virtue his patriotism & his firmness would it might be depended upon never yield to any dishonorable or disloyal plans into which he might be called; that he would sooner suffer himself to be cut into pieces; that he [Mr Hamilton] knowing this to be his true character wished him to be the conductor of the army in their plans for redress, in order that they might be moderated & directed to proper objects, & exclude some other leader who might foment & misguide their councils; that with this view he had taken the liberty to write to the Genl. on this subject and to recommend such a policy to him.]
